DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s arguments and amendments have been received and fully considered.  Claims 1-20 are pending.  Claims 1-20 are now under consideration.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 recite “to the cold water inlet responsive to” in the broader context it seems like it should be -to the cold water inlet in response to-.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recites “water flow control unit configured to permit a flow of water from the hot water outlet to the cold water inlet responsive to an increase in pressure on the hot water supply line”.  There is no description in the original disclosure of the flow control unit permitting a flow of water in response to an increase in pressure of the hot water supply line.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US PG Pub. No. 2016/0186415) in view of Wylie et al (US PG Pub. No. 2010/0096018).
Regarding claim 1:
	Yuge teaches a hot water circulation system comprising: a tankless water heater (20) having a cold-water inlet (21a) and a hot water outlet (21b); a temperature sensor (25) positioned proximate to the cold-water inlet of the tankless water heater and configured to sense a temperature of water flowing in the cold-water inlet of the tankless water heater; a hot water supply line (12) fluidically connected to the hot water outlet of the tankless water heater; a bypass circuit (30) coupled between the hot water outlet and the cold water inlet of the tankless water heater, the bypass circuit comprising a water flow control unit (31 and 32), wherein the water flow control unit is configured to permit a flow of water from the hot water outlet to the cold water inlet responsive to an increase in pressure on the hot water supply line (inherent to a check valve when the pressure increase in the hot water side is greater than the check pressure of the valve it will open); a water pump (33) comprising a water pump inlet (inlet of 33) and a water pump outlet (outlet of 33), wherein the water pump outlet is fluidically coupled to the cold-water inlet of the tankless water heater (see figure 1 where the outlet leads to the cold-water inlet); a cold-water supply line (11) fluidically coupled to the water pump inlet (see figure 1 where part of the cold water from 11 goes to the pump) and comprising a cold-water supply port, wherein the 
	Yuge fails to disclose the temperature sensor detecting a predetermined temperature.
	Wylie teaches a hot water circulation system similar to Yuge including a controller (30) configured to stop the water pump upon the temperature sensor detecting a predetermined temperature (see paragraph 51).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuge with the teachings of Wylie to include a predetermined temperature to stop the pump in order to turn off the pump when the desired temeprature is reached.

Regarding claim 2:
	Yuge modified above teaches a thermal bypass valve (61) fluidically connected to the hot water supply line and the cold- water supply port.

Regarding claim 3:
	Yuge modified above teaches wherein a first pressure drop across the bypass circuit from the hot water supply line to the cold-water supply line is less than a second pressure drop from the hot water supply line to the thermal bypass 

Regarding claim 4:
	Yuge modified above teaches wherein the first pressure drop across the bypass circuit from the hot water supply line to the cold-water supply line is greater than a third pressure drop from the hot water supply line to the thermal bypass valve when the thermal bypass valve is closed to promote circulating hot water from the hot water supply line to the cold-water supply line when the thermal bypass valve is closed (when the thermal bypass is closed the other pressure drop will inherently be greater since there is no pressure drop when the valve is closed).

Regarding claim 5:
	Yuge modified above teaches wherein a fourth pressure drop across the bypass circuit from the cold-water supply line to the hot water supply line is less than a fifth pressure drop from the cold-water inlet to the hot water outlet of the tankless water heater to prevent cold water from circulating from the cold-water supply line to the hot water supply line (inherent due to the check valve).

Regarding claim 6:
	Yuge modified above teaches the water flow control unit of the bypass circuit comprises: a check valve (32); and a flow restrictor (31).

Regarding claim 7:
	Yuge modified above teaches all of the above except wherein the water flow control unit of the bypass circuit comprises: a solenoid valve configured to be open when the water pump is on and configured to be closed when the water pump is off.
	Wylie teaches a solenoid valve (see paragraph 71) instead of a check valve and orifice and is only open when the pump is on (see paragraph 72).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a solenoid valve instead of a check valve and orifice since both are art equivalent means for controlling flow through a bypass line.

Regarding claim 9:
	Yuge modified above teaches wherein the predetermined temperature is a set point of the tankless water heater, a predefined range within the set point temperature, or an increase in the temperature of water flowing in the cold-water inlet of the tankless water heater by a predetermined amount (see Wylie paragraph 51 as modified above).

Regarding claim 10:
	Yuge modified above teaches wherein the temperature sensor is located in a flow path of the tankless water heater from the cold-water inlet, at the water pump inlet, or at the water pump outlet (see figure 1).

Regarding claim 11:
	Yuge modified above teaches wherein the controller is configured to start the water pump in response to a user instruction or on a periodic or scheduled basis (see paragraphs 38-44).

Regarding claim 12:
	Yuge modified above teaches a method of circulating hot water through a system comprising: pumping, by a water pump (33), water through a cold-water inlet (21a) of a tankless water heater to produce hot water; circulating the hot water from a hot water outlet (21b) of the tankless water heater to a thermal bypass valve (61) via a hot water supply line (12), where the thermal bypass valve is configured to close when hot water contacts a heat activated seal (inherent to a thermal valve); circulating the hot water from the hot water outlet of the tankless water heater through a bypass circuit (30) to the cold-water inlet when the thermal bypass valve is closed (see figure 1), wherein the bypass circuit comprises a water flow control unit (31 and 32) configured to permit a flow of water from the hot water outlet to the cold water inlet responsive to an 

Regarding claim 13:
	Yuge modified above teaches wherein the bypass circuit is coupled between the hot water supply line fluidically connected to the hot water outlet of the tankless water heater and a cold-water supply line fluidically connected to the cold-water inlet of the tankless water heater (see figure 1).

Regarding claim 14:
	Yuge modified above teaches wherein the cold-water supply line comprises a cold-water supply port, and wherein the thermal bypass valve is connected to the hot water supply line and the cold-water supply port (see figure 1).

Regarding claims 15-18:
	See claims 3-6 addressed above

Regarding claim 19:
	See claim 9 addressed above.


	See claim 11 addressed above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuge in view of Wylie as applied to claim 4 above, and further in view of Linton et al (US PG Pub. No. 2011/0315787).
Regarding claim 8:
	Yuge teaches all of the above except the water flow control unit of the
bypass circuit comprises a pipe with a diameter configured to provide the first
pressure drop.
	Linton teaches a hot water system similar to Yuge including a bypass
circuit (98) comprises a pipe with a small diameter to prevent a significant
pressure drop in the bypass circuit (see paragraph 27).
	It would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to modify Yuge with the
teachings of Linton to include the bypass having a small diameter versus a set of
valves as this is an art equivalent of a solenoid valve well known throughout the
art to be interchangeable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/           Primary Examiner, Art Unit 3762